Citation Nr: 0501429	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  04-28 249A	)	DATE
	)
	)


THE ISSUE


Whether a April 23, 2004 decision of Board of Veterans' 
Appeals (Board) that denied service connection for a skin 
disability and found that no new and material evidence had 
been received to reopen a claim for service connection for 
postoperative residuals of a right inguinal hernia and 
bilateral varicocele should be revised or reversed on the 
grounds of clear and unmistakable error (CUE).



ATTORNEY FOR THE BOARD


D. Bredehorst, Associate Counsel




INTRODUCTION

The moving party is a veteran who had active duty from May 
1944 to August 1944.

This matter originally came before the Board on an August 
2004 motion by the moving party alleging CUE in a Board 
decision issued in April 2004.  This decision constitutes the 
Board's determination on that motion.


FINDING OF FACT

The moving party has not specifically set forth the Board's 
claimed error(s) of fact or law, the legal and factual basis 
for the claimed error(s), and why the result in the April 23, 
2004 decision would have been manifestly different but for 
the alleged error(s).  


CONCLUSION OF LAW

The moving party's allegations of CUE in the April 23, 2004 
Board decision fail to meet the threshold pleading 
requirements for revision or reversal of the Board decision 
on grounds of CUE.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. 
§§ 20.1403, 20.1404 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  The amended statutes and regulations 
pertain to VA's notification and duty to assist requirements.  
Given the parameters of the law surrounding CUE claims, the 
duty to assist in evidentiary development and the duty to 
notify the claimant of any additional evidence needed to 
complete an application are not applicable where CUE is 
claimed, in Board decisions (see Livesay v. Principi, 15 Vet. 
App. 165 (2001)), or in RO decisions (see Parker v. Principi, 
15 Vet. App. 407 (2002)).  

In view of the foregoing, and in light of the nature and 
scope of review of CUE claims, addressed in more detail 
below, the Board will render its decision on the CUE motion 
before it, on the merits. 

II.  Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (2004).  Pursuant to 38 C.F.R. § 
20.1404(b), the motion alleging CUE in a prior Board decision 
must set forth clearly and specifically the alleged CUE, or 
errors of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non- specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions that fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refilling under this 
subpart.

The Board notes that it has original jurisdiction to 
determine whether CUE exists in a prior final Board decision.  
38 C.F.R. § 20.1405(d).

38 C.F.R. § 20.1403, relates to what does and does not 
constitute CUE, and provides as follows:

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed.--(1) General.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -

(1) Changed diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.

(2) Duty to assist.  The Secretary's failure to fulfill the 
duty to assist.

(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  (Authority: 38 U.S.C.A. §§ 
501(a), 7111).

The Board emphasizes that, as noted above, a review for CUE 
in a prior Board decision must be based on the record and the 
law that existed when that decision was made.

In the April 2004 decision, the Board found that new and 
material evidence had not been received to reopen the 
previously denied claims of service connection for 
postoperative residuals of a right inguinal hernia and 
bilateral varicocele, and entitlement to service connection 
for a skin disability.

Essentially, the Board found that none of the evidence added 
to the record since the October 1944 determination documented 
the presence of a varicocele in service or anytime 
thereafter.  The Board found that some of the medical 
evidence added to the record since the October 1944 decision 
did reveal the presence of a right inguinal hernia, but 
concluded that the records, which were dated more than 55 
years after separation from service, did not suggest that the 
disability originated or worsened during or as a result of 
the veteran's military service.  The Board, therefore, 
concluded that the evidence relative to either issue was not 
so significant that it must be considered to fairly decide 
the merits of the claims.

With regard to entitlement to service connection for a skin 
disorder, the Board found that there was no evidence of a 
skin disorder in service and that the first evidence of such 
was almost 50 years after separation from service.  The Board 
also found that there was no medical evidence linking the 
veteran's current skin disorder to service, and that his own 
assertions of a relationship were not probative since he was 
a lay person and not qualified to offer a competent medical 
opinion.  The Board concluded that the preponderance of the 
evidence was against a claim of service connection for a skin 
disorder.

The August 2004 motion  listed numerous errors that the 
moving party asserted amounted to CUE in the Board's April 
2004 decision.  Those assertions are incorporated herein by 
reference. 

The moving party has failed to specifically identify in his 
motion error of fact or law in the Board's decision to not 
reopen the previously denied claims.  A case in point is that 
the moving party asserted that the laws and regulations that 
establish the basis upon which a previously denied claim may 
be reopened is unfair, unjust, and illegal.  An assertion 
such as this does not allege a misapplication or omission of 
the law, rather it is an expression of his dissatisfaction 
with the law itself.  The motion also asserted that the Board 
erred in relying on service medical records in rendering a 
decision based on his belief that the records were false, 
fraudulent, or tainted in some form or fashion.  His 
assertions did not specifically point to evidence in the 
record that clearly shows that the veteran's service medical 
records were unreliable or incorrect.  In essence, these and 
the other errors cited are essentially a disagreement with 
how the evidence was weighed or evaluated, which has been 
specifically precluded as a basis for CUE.  38 C.F.R. § 
20.1403(d)(3).  

The motion also found error in the Board's failure to 
specifically note the veteran's location when he sought 
treatment for a groin adhesion in June 1944.  This and 
similar assertions failed to specifically state how omission 
of nonessential facts undebatably altered the outcome of the 
decision. 

The motion noted error in the service medical records, 
specifically the failure to document treatment for a skin 
disorder and other irregularities in recordkeeping.  His 
assertion failed to identify anything in the record that 
showed the correct facts, as they were known at that time, 
were not before the Board.  Moreover, any perceived errors in 
the failure to obtain records or duty to assist do not 
constitute CUE, pursuant to 38 C.F.R. § 20.1403(d)(2).

In sum, the Board finds that the moving party has not plead 
with sufficient specificity to meet the requirements of a 
valid claim of CUE in the Board's April 23, 2004 decision.  
His general assertions have failed to identify any specific 
error(s) of fact or law in the Board's April 1994 decision or 
the legal or factual basis for any such error(s), nor has he 
explained why the result would have been different but for 
the alleged error.  Hence, the motion must be dismissed 
without prejudice.




ORDER

The motion for revision or reversal of the April 23, 2004, 
Board decision on the grounds of CUE is dismissed without 
prejudice.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


